Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 16/900850 application response filed on 03/08/2021 
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 7 are instantly amended 03/08/2021 claim a “a light transmitting part of an onboard camera”. In the instant response from applicant date 03/08/2021- they point out that this amendment is supported by Figures 30, 31, & 32 in the instant specification, “among other places”. From the examiners review, figures 30, 31, & 32 seem to be merely photographs taken by a camera. From reading of the instant specification, Figures 30, 31, & 32 are of image taken with MIKE tape affixed to the 
With respect to Claim 1, the instantly amended part, “ whereby the onboard camera senses transmitted light through the colorimetric indicator; and
whereby when exposed to the at least one target chemical warfare agent, the at least one
corresponding colorimetric indicator coating changes color and changes to the color of transmitted light are sensed by the onboard camera within its field of view regardless of where directed, indicating presence of the at least one target chemical warfare agent in physical proximity to the unmanned vehicle, ”
 is unclear as this is a device claim.  This reads more as a method and as instantly claimed is only read as a capability of the device. The quoted section above is also confusing  because of the “regardless of where directed” line. From this, though not 


Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over FARMER  in US 8409525  in view  of ARNO in US 6947138 and in further view of GENOVESE in US 7504958.
	With respect to Claims 1, 7, & 15, FARMER et al. teach of a system for warning of corrosion, chemical, or radiological substances. The system comprises painting a surface with a paint or coating that includes an indicator material and monitoring the surface for indications of the corrosion, chemical, or radiological substances 
(abstract). FARMER et al. teach of the paint having a polymeric binding (Column 6, lines 5-20). More specifically, FARMER et al. teach of the coatings being colorimetric indicators (Column 3, line 66- Column 4, line 12), and testing and indicating the presence of chemical warfare agents (Column 4, line 61- Column 5, line 25). FARMER et al. also teach of using a camera for this determination of the chemical warfare agents (Column 6, line 5-60, & Column 7, line 59-Column 8, line 25). FARMER et al. also teach of using the paints on unmanned aerial vehicles (Column 7, lines 24-47, column 7, line 52-57). FARMER et al. also teach of using the unmanned aerial system 
ARNO et al. teach however remedy this.  Overall, ARNO et al. teach of a gas sensor for detection of hydride and/or acid gas species, featuring a color changing material that changes color in exposure to hydride and/or acid gas species. The gas sensor may be embodied in a compact and efficient probe assembly, utilizing optical fibers to transmit incident radiation to the color changing material and to transmit reflected radiation to a detector and signal processing circuitry (abstract). More specifically, ARNO et al. teach of using a colorimetric indicator (Column 4, lines 37-56), and that the sensor can be a tape-based sensor (Column 2, line 15-27), and of the colorimetric element being directly formulated on a polymeric element (Column 7, line 33-43), and also of detecting chlorine gas (Claim 18). It would have been obvious to one of ordinary skill in the art to use the polymeric substrate of ARNO with the method and device of FARMER due to the need in the art for better devices for detecting acid gases (ARNO, description of related prior art). FARMER and ARNO et al. do not directly teach of the onboard camera sensing light transmitted through the colorimetric indicator.
	GENOVESE et al. remedy this. GENOVESE et al. teach of a system for detecting airborne hazards in a gaseous environment are disclosed. An embodiment of the system includes a plurality of sets of one or more detectors, where the detectors of each set measure different types of properties of gases, such as the color emitted when the gases are exposed to certain reagents or the ionization potential of the gases (abstract). GENOVESE et al. further teach of the device having a camera with a lens that transmits light/colorimetric changes on the detection card (Column 7, line 30-55). 

With respect to Claim 2, 8, & 16, FARMER et al. also teach of using a camera for this determination of the chemical warfare agents (Column 6, line 58-67).

With respect to Claim 10, FARMER et al. teach of the polymer having an enhancer/additive(Column 4, lines 23-42).

With respect to Claims 3, 9, & 17, FARMER et al. teach of detecting chlorine gas (Claim 18).

With respect to Claims 4 & 11, ARNO et al. teach of determining colorimetric color changes by optical technology (abstract, Column 4, lines 37-67).


Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
First the examiner would like to point out that the instant amendments have left the claims unclear and the reasons for this are pointed out above.
Further, applicant argues that FARMER(the primary reference) et al. teaches of  receiving reflected radiation. This is not the case, as it is specifically pointed out that this is taught by ARNO- however as this part of ARNO is not really needed for the rejection, mainly because ARNO is the secondary reference, that prior part of the rejection has been deleted.
With respect to the newly added claim limitations, a new reference has been added to help teach of this, GENOVESE, as shown above.
All claims remain rejected at this time thought if applicant can add detail(not limited to, but for example- what does applicant mean by “affixed”, could this be more .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797